Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Etter (US 3029360) alone or in view of Shah et al. (US 2011/0124253A1) and/or Kazanas et al. (US 2017/0258268A1) and/or Longo et al. (US 3655425) and/or Alexander et al. (US 2984576) and/or Wagner (US3429753).

Etter (US 3029360) discloses the coating of a heating wire (ribbon) with a heat-insulating and non-electrically conductive compound, said compound selected from one or more of zirconium dioxide, or graphite, silica carbide, hafnium carbide, tantalum carbide, zirconium carbide, titanium diboride and yttrium aluminum garnet. Etter discloses the use of the zirconium dioxide coating compound in order to improve efficiency, decrease sagging of the heating wire and promote a longer life of the heating wire. Etter further discloses other materials which may be provided may be selected from the oxides of the transition elements of the periodic chart, and any combinations of two or more of these materials may 
1.  A heater element comprising an electrically conducting filament coated with at least the following substances: a hafnium compound and a zirconium compound.   Note that hafnium and zirconium are known transition metals.  Etter teaches the use of any combination of two or more transition metal oxides as part of the coating, as such the use of both a hafnium and a zirconium compound is broadly disclosed by Etter. 
 	Etter teaches the use of ceramic coatings for insulating heating wires using transition metal oxides and nitrates.  Etter does not disclose the use of other ceramic coatings comprising different compounds with the transition metals, such as borides, carbides, silicides, and nitrides. Etter does not explicitly disclose:	
	
2.  The heater element of claim 1 wherein the electrically conducting filament is coated with at least hafnium diboride and zirconium diboride. 

3.  The heater element of claim 1 wherein the electrically conducting filament is coated with at least hafnium carbide and zirconium dioxide. 
4.  The heater element of claim 1 additionally coated with a tantalum compound. Note that tantalum is a known transition metal.  Etter teaches the use of any combination of two or more transition metal oxides as part of the coating.  As such the use of a third transition metal oxide is contemplated by Etter. 

 
5.  The heater element of claim 4 wherein the tantalum compound is tantalum carbide. 
 

 
7.  The heater element of claim 6 wherein the zirconium compound is selected from the group consisting of oxychlorides, hydrochlorides, orthosulphates and acetates. 
 
8.  The heater element of claim 6 wherein the zirconium compound is zirconium carbide. 
 
9.  The heater element of claim 1 coated with at least a hafnium compound, a zirconium compound and a tantalum compound. See claim 4.
 
10.  The heater element of claim 8 coated with at least hafnium diboride and zirconium diboride and tantalum carbide. 

11.  The heater element of claim 2 wherein the electrically conducting filament is coated with at least hafnium diboride and zirconium diboride and is additionally coated with one of more compounds selected from the group consisting of: hafnium nitride (HfN), zirconium nitride (ZrN), titanium carbide 
(TiC), titanium nitride (TiN), thorium dioxide (ThO2) and tantalum carbide (TaC). 
 
12.  The heater element of claim 2 wherein the electrically conducting filament is additionally coated with one of more compounds selected from the group consisting of graphite, silica carbide, and yttrium aluminum garnet. 

 Regarding claims 2-12, Shah, Kazanas, Longo and Alexander in general disclose the use of a



taught by Etter, including the use of hafnium diboride and zirconium diboride, hafnium carbide and 

zirconium dioxide, tantalum carbide, zirconium carbide, hafnium nitride (HfN), zirconium nitride (ZrN), titanium carbide (TiC), titanium nitride (TiN), thorium dioxide (ThO2) and tantalum carbide (TaC)
 graphite, silica carbide, and yttrium aluminum garnet. 


The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

One of skill in the art would find it obvious to replace the hafnium and zirconium compounds suggested by Etter (see claim 1) with other equivalent refractory ceramics as taught by Shah, Kazanas, Longo and Alexander at least under KSR rationales A, B and E.  


 
17.  The heater element of claim 2 where the coatings consist of only hafnium carbide and zirconium dioxide. 
 
18.  The heater element of claim 2 where the coatings consist of only hafnium diboride and zirconium diboride and tantalum carbide. 
 
19.  The heater element of claim 2 where the coatings consist of only hafnium carbide and zirconium dioxide and tantalum carbide. 
Regarding claims 16-19, the claimed coating components  are known to the artisan as taught by Shah, Kazanas, Longo and Alexander, and under at least KSR rationale B and E the choice of the particular “recipe” of compounds would amount to a design choice.  



15.  The heater element of claim 2 wherein the electrically conducting filament is made of tungsten. 
 	Etter teaches the use of tungsten for the heating wire. 

13.  The heater element of claim 2 wherein the electrically conducting filament is additionally surrounded by a partial vacuum. 
 


20.  The heater element of claim 19 additionally surrounded by a vacuum of less than 380 mm Hg.
	Wagner discloses a heating element having a ceramic coating and used in a vacuum environment of less than 10-3 mm Hg.   One of skill in the art would find it obvious to use the heating element as taught by Etter, Shah, Kazanas, Longo and Alexander in an environment as taught by Wagner under KSR rationale C.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761